Citation Nr: 0827733	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-09 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition, to include as secondary to herbicide 
exposure.       


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran & F.S.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which determined that the veteran did 
not submit new and material evidence sufficient to reopen the 
claim of entitlement to service connection for bilateral 
lower extremity dermatitis with overlying acute cellulitis, 
claimed as a skin condition secondary to herbicide exposure.       

The veteran presented testimony before the Board in May 2008.  
The transcript has been associated with the claims folder.

The de novo claim of entitlement to service connection for a 
skin condition, to include as  secondary to herbicide 
exposure,  is  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The RO determined that the veteran did not submit new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for a skin condition due to Agent 
Orange exposure when it issued an unappealed rating decision 
in April 1998.  

3.  Evidence submitted since the April 1998 rating decision, 
when considered with previous evidence of record relates to 
an unestablished fact necessary to substantiate the claim and 
raises the possibility of substantiating the claim of 
entitlement to service connection for a skin condition, to 
include as secondary to herbicide exposure.


CONCLUSION OF LAW

Evidence received since the final April 1998 determination 
wherein the RO did not reopen a claim of entitlement to 
service connection for a skin condition due to Agent Orange 
exposure is new and material, and the veteran's claim for 
that benefit is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The United States Court of Appeals for Veteran's Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006), which held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the service connection.  In that regard, the Court noted that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

While the veteran was not notified that new and material 
evidence was needed to reopen his claim as it was previously 
denied or the reasons for the prior denial, as the Board is 
reopening the claim on the basis of receipt of new and 
material evidence and remanding for further development of 
the claim on the merits, any error in notification regarding 
what is needed to reopen (as directed by the Court in Kent) 
is harmless.  In light of the favorable disposition, the 
Board finds that further discussion of VCAA compliance is not 
warranted at this time.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran originally filed an application for compensation 
in November 1981.    In a June 1982 rating decision, service 
connection for lichen simplex was denied on the basis that it 
was not incurred in service or due to Agent Orange exposure.  
Notice of the decision was mailed to the veteran in July 
1982.  He did not appeal and the decision became final.  
38 C.F.R. § 20.302(a).

The denial was confirmed in December 1982.  Notice of the 
decision was mailed to the veteran in December 1982.  He did 
not appeal and the decision became final.  38 C.F.R. 
§ 20.302(a).  Id.

In October 1994, the RO denied entitlement to service 
connection for bilateral lower extremity dermatitis with 
overlying cellulitis, claimed as a skin condition secondary 
to Agent Orange exposure.  Notice of the decision was mailed 
to the veteran in November 1994.  He did not appeal and the 
decision became final.  38 C.F.R. § 20.302(a).  Id.

In an April 1998 rating decision, the RO determined that new 
and material evidence had not been submitted sufficient to 
reopen a claim of entitlement to service connection for a 
skin condition due to Agent Orange exposure.  Notice of the 
decision was mailed to the veteran in May 1998.  He did not 
appeal and the decision became final.  Id.

The veteran filed a request to reopen the claim in March 
2006.  The RO determined in October 2006, that new and 
material evidence had not been submitted sufficient to reopen 
a claim of entitlement to service connection for bilateral 
lower extremity dermatitis, claimed as a skin condition 
secondary to Agent Orange exposure.  The veteran disagreed 
with the denial and initiated the instant appeal.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

After reviewing the evidence of record, the Board determines 
that new and material evidence has been presented to reopen 
the claim of entitlement to service connection for a skin 
condition, to include as secondary to herbicide exposure. 
While some of the additional evidence may be cumulative of 
evidence already in the file at the time of the April 1998 
final denial, in light of the regulation changes noted below 
and the veteran's testimony provided before the Board in May 
2008,
it is significant in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a); See also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998)( new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.)  

On December 27, 2000, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001", 
which provided a presumption of exposure to herbicides for 
all veterans who served in Vietnam during the Vietnam Era. 
38 U.S.C. § 1116(f), as added by § 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107- (H.R. 1291) (Dec. 27, 2001).

The veteran's DD-214 indicates that he entered service in 
October 1966 and was discharged in October 1968.  The veteran 
served in Vietnam for eight months and four days.  He 
received the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal.  Therefore, having served in the 
Republic of Vietnam, the veteran is presumed to have been 
exposed during his period of service to an herbicide agent. 
38 U.S.C.A. § 1116(f). 

The "new" evidence was not previously of record and when 
considered in light of the regulation changes and with 
previous evidence of record, bears directly and substantially 
upon the specific matters under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Therefore, the veteran's claim of entitlement to service 
connection for a skin condition, to include as secondary to 
herbicide exposure is reopened.  Id.   


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin condition, to 
include as secondary to herbicide exposure, is reopened.  To 
this extent only, the appeal is granted.


REMAND

Having reopened the veteran's claim of entitlement to service 
connection for a skin condition, to include as secondary to 
herbicide exposure, does not end the Board's inquiry.  
Rather, the Board must now consider the merits of the claim 
for service connection.  The Board finds that additional 
development is necessary prior to a final adjudication of the 
merits of the veteran's claim.

A review of the claims folder reveals the veteran is a 
recipient of Social Security Disability benefits; however, 
the decision awarding benefits has not been associated with 
the claims folder.  Further, the underlying medical records 
utilized in reaching said decision have also not been 
associated with the claims folder.  Such must be obtained 
upon Remand.  38 C.F.R. § 3.159(c)(2); See also Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996)("As part of the Secretary's 
obligation to review a thorough and complete record, VA is 
required to obtain evidence from the Social Security 
Administration, including any decisions by the administrative 
law judge, and to give that evidence appropriate 
consideration and weight.")  

A remand is necessary to obtain outstanding VA outpatient 
treatment records.  The veteran testified before the Board in 
May 2008 that he sought treatment for his skin condition from 
the Albany VA Medical Center (VAMC) in 1971.  These records 
have not been associated with the claims folder.  Such must 
be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).

The Board additionally finds that prior to rendering a 
decision on the merits of the veteran's claim, the veteran 
should be afforded a VA examination.  38 U.S.C.A. § 5103A.  
Service medical records show the veteran was diagnosed with 
tinea corporis in September 1968.  As noted above, having 
served in the Republic of Vietnam, the veteran is presumed to 
have been exposed during his period of service to an 
herbicide agent.  38 U.S.C.A. § 1116(f).  Post-service, the 
veteran has been variously diagnosed with lichen simplex, 
stasis dermatitis, pruritus, eczema, tinea pedis, 
trichophyton, cellulitis, psoriasis, and seborrheic 
dermatitis.  An examination is necessary to determine the 
nature and etiology of any current skin disorder, which may 
be present.  The examiner is asked to address the specific 
questions set forth in the numbered paragraphs below.

Ongoing VA medical records dated after February 2007 
pertinent to the issue should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO should ensure that it provides the veteran with notice 
that meets the requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
veteran with notice that meets the 
requirements of the Court's decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The RO 
should also give the veteran another 
opportunity to present information and/or 
evidence pertinent to the claim on 
appeal.  

2.  The RO must contact the Albany VAMC 
and request treatment records of the 
veteran for a skin condition dated in 
1971 and those dated after February 2007.  
All responses to request for records must 
be clearly delineated in the claims 
folder.

3.  The RO should obtain and associate 
with the claims file copies of any 
written decision concerning the veteran's 
claim for disability benefits from the 
Social Security Administration and copies 
of any medical records utilized in 
reaching that decision.

4.  The RO should schedule the veteran 
for a VA dermatology examination to 
determine the current diagnosis and 
etiology of any skin disorder which may 
be present.  The examiner must review the 
entire claims file in conjunction with 
the examination, to include the service 
medical records dated in September 1968 
diagnosing the veteran with tinea 
corporis.  All studies or tests deemed 
necessary should be conducted.  The 
examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or greater) that any 
currently diagnosed skin disorder is 
related to the veteran's period of active 
military service on any basis, to include 
exposure to an herbicide agent.  The 
examiner also should provide complete 
rationale for all conclusions reached.



5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


